Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 1 of 52 PageID #: 2711




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 INFERNAL TECHNOLOGY, LLC AND
 TERMINAL REALITY, INC.,
                    Plaintiffs,
                                                           Case No. 2:18-cv-00144-JRG
            v.

 MICROSOFT CORP.,
                    Defendant.

          CLAIM CONSTRUCTION MEMORANDUM OPINION AND ORDER

    This Order addresses the claim-construction disputes jointly presented by the parties in

Infernal Technology, LLC et al. v. Microsoft Corp., No. 2:18-cv-00144-JRG (E.D. Tex.) (the

“Microsoft Case”), Infernal Technology, LLC et al. v. Crytek GmbH, No. 2:18-cv-00284-JRG

(E.D. Tex.) (the “Crytek Case”), and Infernal Technology, LLC et al. v. Activision Blizzard Inc.,

No. 3:18-cv-01397-M (N.D. Tex.) (the “Activision Case”). The parties submitted the same

claim-construction briefing in all cases. Infernal Technology, LLC and Terminal Reality, Inc.

(collectively, “Plaintiffs”) submitted opening and responsive briefs (Microsoft Case, Dkt. No. 101

and Dkt. No. 107; Crytek Case, Dkt. No. 45 and Dkt. No. 47; Activision Case, Dkt. No. 93 and

Dkt. No. 96). Microsoft Corp., Crytek GmbH, and Activision Blizzard Inc. (collectively

“Defendants”) submitted opening and responsive briefs (Microsoft Case, Dkt. No. 99 and Dkt. No.

106; Crytek Case, Dkt. No. 43 and Dkt. No. 46; Activision Case, Dkt. No. 90 and Dkt. No. 95).

The U.S. District Courts for the Northern District of Texas and the Eastern District of Texas held

a concurrent claim-construction hearing in these proceedings on August 16, 2019. Having

considered the arguments and evidence presented by the parties at the hearing and in their briefing,

the Court issues this Order.
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 2 of 52 PageID #: 2712




                                                     Table of Contents

I.     BACKGROUND ............................................................................................................... 3
II.    LEGAL PRINCIPLES ..................................................................................................... 7
       A.        Claim Construction ................................................................................................. 7
       B.        Departing from the Ordinary Meaning of a Claim Term ...................................... 10
III.   AGREED CONSTRUCTIONS...................................................................................... 11
IV.    CONSTRUCTION OF DISPUTED TERMS ............................................................... 12
       A.        The Preambles of Claim 1 of the ’822 Patent and Claims 1 and 11 of the
                 ’488 Patent ............................................................................................................ 12
       B.        “determine if a modeled point within said scene is illuminated by said
                 light source” .......................................................................................................... 18
       C.        “providing lighting data associated with a plurality of simulated light
                 sources arranged to illuminate said scene, said lighting data including light
                 image data” ........................................................................................................... 21
       D.        “light image data” ................................................................................................. 26
       E.        “storing at least a portion of said light image data associated with said
                 point and said light source” and “at least a portion of” ........................................ 31
       F.        “light accumulation buffer” .................................................................................. 34
       G.        “light accumulation buffer portion” and “frame buffer portion” .......................... 38
       H.        “at least one processor coupled to said memory and said output and
                 operatively configured to” .................................................................................... 44
V.     CONCLUSION ............................................................................................................... 48




                                                                  2
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 3 of 52 PageID #: 2713




I.      BACKGROUND

     Plaintiffs allege infringement of two U.S. Patents: No. 6,362,822 (the “’822 Patent”) and No.

7,061,488 (the “’488 Patent”) (collectively, the “Asserted Patents”). The application that issued as

the ’488 Patent is a continuation of the application that issued as the ’822 Patent, which was filed

on March 12, 1999. Each of the Asserted Patents is entitled “Lighting and Shadowing Method and

Arrangements for Use in Computer Graphic Simulations.”

     The Asserted Patents were construed previously in Infernal Technology, LLC et al. v.

Electronic Arts Inc., No. 2:15-cv-1523-JRG-RSP (E.D. Tex.) (the “EA Case”). The EA Court

issued a claim-construction order on September 27, 2016. 2016 WL 5415429 (the “EA

Construction”). Several of the terms in dispute here were addressed in, or include terms addressed

in, the EA Construction.

     Each of the Asserted Patents was also the subject of Inter Partes Review before the U.S. Patent

and Trademark Office in IPR2016-00928 (the “’822 Patent IPR”) and consolidated IPR2016-

00929 and IPR2016-00930 (the “’488 Patent IPR”). 1 The Patent Trial and Appeal Board (“PTAB”)

issued decisions instituting review of the Asserted Patents in October 2016 2 and issued final

written decisions declining to invalidate any claims of the patents in October 2017. 3 In the

institution decisions, as relevant here, the PTAB provided a preliminary claim-construction




1
  The parties provide select excerpts from various IPR papers as exhibits. The complete papers are
available to the public through the U.S. Patent and Trademark Office’s Patent Trial and Appeal
Board End to End System at https://ptab.uspto.gov/#/login.
2
  Electronic Arts et al. v. Terminal Reality, Inc., IPR2016-00928, paper 7, 2016 WL 7093913
(PTAB Oct. 25, 2016) (“’822 Patent IPR Institution”); Electronic Arts et al. v. Terminal Reality,
Inc., IPR2016-00929, paper 7, 2016 WL 7093937 (PTAB Oct. 25, 2016) (“’488 Patent IPR
Institution”).
3
  Electronic Arts et al. v. Terminal Reality, Inc., IPR2016-00928, paper 48, 2017 WL 4805200
(PTAB Oct. 23, 2017) (“’822 Patent IPR Final”); Electronic Arts et al. v. Terminal Reality, Inc.,
IPR2016-00929, paper 50, 2017 WL 4764807 (PTAB Oct. 19, 2017) (“’488 Patent IPR Final”).
                                                 3
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 4 of 52 PageID #: 2714




analysis of “light accumulation buffer.” ’822 Patent IPR Institution, slip op. at 11–15; ’488 Patent

IPR Institution, slip op. at 12–15.

    In general, the Asserted Patents are directed to technology for handling lighting and

shadowing in computer graphics. The technology can be generally understood with reference to

Figures 2, 3, and 4 of the ’822 Patent. 4 Figure 2, reproduced here, depicts a simulated three-

dimensional (“3D”) scene (10). The                           ’822 Patent Figure 2

scene includes at least one 3D object

(12) that is represented by spatial data,

such as polygons. And the scene is

illuminated by one or more light sources

(16, 18). The 3D scene is rendered in

two dimensions (“2D”) and the 2D

image is suitable for display, such as on

a computer screen. The 2D view of the 3D scene is from the observer’s, or camera’s (14),

perspective and takes into account the light incident on the 3D object as viewed from the observer’s

perspective. The relative positions of the object, observer, and light sources are defined using a 3D

coordinate system (20). ’822 Patent col.1 ll.25–38, col.6 ll.28–57.

    Figures 3 and 4, reproduced below, depict exemplary data structures and an image processing

flow for producing an image for display. The scene is rendered into 2D from the observer’s

(camera’s) view (step 102) and also from each light source’s view (step 104). The 2D data for each

view include image (e.g., color) and depth information associated with each point in the view’s




4
 The disclosures of the ’822 Patent and the ’488 Patent are substantially the same. As such, the
Court cites the ’822 Patent, understanding that the cited material is also in the ’488 Patent.
                                                 4
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 5 of 52 PageID #: 2715




2D coordinate system (data structures 51A, 51B, 51C, 51D, 51E, 51F). The 2D version of the

scene from the observer’s view is transformed from the observer’s coordinate system to the light

source’s coordinate system (step 106) and for each region in the observer’s view that is illuminated

by the light source, the light image information is accumulated in a light source buffer (data

structure 51G) (step 108). After the observer data is processed for each light source to generate the

accumulated light data, the accumulated light data is combined with the observer data to generate

the image for display (data structure 50; step 118). Id. at col.6 l.58 – col.9 l.22.

                                               ’822 Patent




                                 Figure 3                                               Figure 4


    The abstracts of the Asserted Patents are identical and provide:

        The effects of lighting and resulting shadows within a computer simulated three-
        dimensional scene are modeled by rendering a light depth image and a light color
        image for each of the light sources. The light depth images are compared to a
        camera depth image to determine if a point within the scene is lighted by the various
        light sources. An accumulated light image is produced by combining those portions
        of the light color images determined to be lighting the scene. The resulting
        accumulated light image is then combined with a camera color image to produce a
        lighted camera image that can be further processed and eventually displayed on a
        computer display screen. The light color image can be static or dynamic.
        Transformations between different perspective and/or coordinate systems can be
        precalculated for fixed cameras or light sources. The various images and

                                                   5
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 6 of 52 PageID #: 2716




       manipulations can include individual pixel data values, multiple-pixel values,
       polygon values, texture maps, and the like.

    Claim 1 of the ’822 Patent and Claim 11 of the ’488 Patent, exemplary method and system

claims respectively, recite as follows:

          ’822 Patent Claim 1:
          A shadow rendering method for use in a computer system, the method
         comprising the steps of:
          providing observer data of a simulated multi-dimensional scene;
          providing lighting data associated with a plurality of simulated light sources
            arranged to illuminate said scene, said lighting data including light image
            data;
          for each of said plurality of light sources, comparing at least a portion of said
            observer data with at least a portion of said lighting data to determine if a
            modeled point within said scene is illuminated by said light source and
            storing at least a portion of said light image data associated with said point
            and said light source in a light accumulation buffer; and then
          combining at least a portion of said light accumulation buffer with said
            observer data; and
          displaying resulting image data to a computer screen.

          ’488 Patent Claim 11:
          An arrangement configured to render shadows in a simulated multi-
         dimensional scene, the arrangement comprising:
          an output to a display screen configured to display image data;
          memory for storing data including observer data associated with a simulated
            multi-dimensional scene, and lighting data associated with a plurality of
            simulated light sources arranged to illuminate said scene, said lighting data
            including light image data, said memory further including a light
            accumulation buffer portion and a frame buffer portion;
          at least one processor coupled to said memory and said output and operatively
            configured to, for each of said plurality of light sources, compare at least a
            portion of said observer data with at least a portion of said lighting data to
            determine if a modeled point within said scene is illuminated by said light
            source and storing at least a portion of said light image data associated with
            said point and said light source in said light accumulation buffer, then
            combining at least a portion of said light accumulation buffer with said
            observer data, and storing resulting image data in said frame buffer, and
            outputting at least a portion of said image data in said frame buffer via said
            output.




                                                 6
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 7 of 52 PageID #: 2717




      Plaintiffs allege that Microsoft has infringed Claims 1–3 of the ’822 Patent and Claims 1–3,

11–16, and 27–29 of the ’488 Patent by making, using, and selling certain video games, gaming

consoles, and laptop computers. (Dkt. No. 101 at 11–12.)

II.      LEGAL PRINCIPLES

         A.     Claim Construction

      “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips v. AWH Corp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en banc) (quoting Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc.,

381 F.3d 1111, 1115 (Fed. Cir. 2004)). To determine the meaning of the claims, courts start by

considering the intrinsic evidence. Id. at 1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d

858, 861 (Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d

1258, 1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the

specification, and the prosecution history. Phillips, 415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at

861. The general rule—subject to certain specific exceptions discussed infra—is that each claim

term is construed according to its ordinary and accustomed meaning as understood by one of

ordinary skill in the art at the time of the invention in the context of the patent. Phillips, 415 F.3d

at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003); Azure

Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed. Cir. 2014) (“There is a heavy presumption

that claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

(vacated on other grounds).

      “The claim construction inquiry … begins and ends in all cases with the actual words of the

claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998). “[I]n

all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.
                                                  7
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 8 of 52 PageID #: 2718




Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning, because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

    “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis. Usually, it is dispositive;

it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics Corp. v.

Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am. Corp.,

299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court in

interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if

it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

    The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.



                                                   8
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 9 of 52 PageID #: 2719




However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

    Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic record

in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at 1317

(quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or

may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are not helpful to a court. Id. Extrinsic evidence is “less reliable than the patent

and its prosecution history in determining how to read claim terms.” Id. The Supreme Court has

explained the role of extrinsic evidence in claim construction:

       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




                                                  9
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 10 of 52 PageID #: 2720




        B.      Departing from the Ordinary Meaning of a Claim Term

     There are “only two exceptions to [the] general rule” that claim terms are construed according

 to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts as his own

 lexicographer, or 2) when the patentee disavows the full scope of the claim term either in the

 specification or during prosecution.” 5 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d 1362, 1365

 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362, 1365 (Fed.

 Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309 (Fed. Cir.

 2014) (“[T]he specification and prosecution history only compel departure from the plain meaning

 in two instances: lexicography and disavowal.”). The standards for finding lexicography or

 disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

     To act as his own lexicographer, the patentee must “clearly set forth a definition of the

 disputed claim term,” and “clearly express an intent to define the term.” Id. (quoting Thorner, 669

 F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

 “with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.

     To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

 specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

 Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

 1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

 of a claim term by including in the specification expressions of manifest exclusion or restriction,

 representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable




 5
  Some cases have characterized other principles of claim construction as “exceptions” to the
 general rule, such as the statutory requirement that a means-plus-function term is construed to
 cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
 Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).
                                                 10
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 11 of 52 PageID #: 2721




 to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

 Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013).

 III.      AGREED CONSTRUCTIONS

         The parties have agreed to the following constructions set forth in their Joint Patent Rule

 4-5(d) Claim Construction Chart (Dkt. No. 109).

                         Term 6                                 Agreed Construction
     “providing”                                     making available

     •   ’822 Patent Claim 1
     •   ’488 Patent Claims 1, 27
     “observer data of a simulated multi-            data representing at least the color of objects
     dimensional scene”                              in a simulated multi-dimensional scene as
                                                     viewed from an observer’s perspective
     •   ’822 Patent Claim 1
     •   ’488 Patent Claims 1, 27
     “observer data associated with a simulated
     multi-dimensional scene”

     •   ’488 Patent Claim 11
     “a modeled point within said scene”             a point on a modeled object within said scene

     •   ’822 Patent Claims 1, 6
     •   ’488 Patent Claims 1, 11, 27
     order of the comparing, storing, and            the comparing and storing steps are
     combining steps                                 completed before beginning the combining
                                                     step
     •   ’822 Patent Claim 1
     •   ’488 Patent Claims 1, 11, 27
     “displaying resulting image data to a           displaying the image data resulting from
     computer screen”                                combining at least a portion of the light
                                                     accumulation buffer with the observer data on
     •   ’822 Patent Claim 1                         a computer screen



 6
   For all term charts in this order, the claims in which the term is found are listed with the term
 but: (1) only the highest-level claim in each dependency chain is listed, and (2) only asserted claims
 identified in the parties’ Joint Patent Rule 4-5(d) Claim Construction Chart (Dkt. No. 109) are
 listed.
                                                   11
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 12 of 52 PageID #: 2722




                      Term 6                                       Agreed Construction
  “outputting resulting image data”                   outputting for presentation to a user the image
                                                      data resulting from combining at least a
  •    ’488 Patent Claims 1, 27                       portion of the light accumulation buffer with
                                                      the observer data

  “combining at least a portion of said light         combining at least a portion of the data in the
  accumulation buffer with said observer data”        light accumulation buffer with said observer
                                                      data
  •    ’822 Patent Claim 1
  •    ’488 Patent Claims 1, 11, 27                   •   subject to having the terms (1) “at least a
                                                          portion of,” (2) “light accumulation
                                                          buffer” and (3) “observer data” construed
                                                          by the Court
  “A computer-readable medium carrying at             the preamble is limiting
  least one set of computer instructions
  configured to cause at least one processor to
  operatively render simulated shadows in a
  multidimensional simulated scene”

  •    ’488 Patent Claim 27

       Having reviewed the intrinsic and extrinsic evidence of record, the Court hereby adopts the

 parties’ agreed constructions.

 IV.     CONSTRUCTION OF DISPUTED TERMS

         A.      The Preambles of Claim 1 of the ’822 Patent and Claims 1 and 11 of the ’488
                 Patent

          Disputed Term                    Plaintiffs’ Proposed          Defendants’ Proposed
                                              Construction                    Construction
  “A shadow rendering method          the preamble is not limiting    the preamble is limiting
  for use in a computer system”       and no construction is
                                      necessary
  •    ’822 Patent Claim 1
  “A shadow rendering                 the preamble is not limiting    the preamble is limiting
  method”                             and no construction is
                                      necessary
  •    ’488 Patent Claim 1




                                                    12
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 13 of 52 PageID #: 2723




            Disputed Term                 Plaintiffs’ Proposed           Defendants’ Proposed
                                             Construction                     Construction
     “An arrangement configured      the preamble is not limiting     the preamble is limiting
     to render shadows in a          and no construction is
     simulated multidimensional      necessary
     scene” 7

     •   ’488 Patent Claim 11

         Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

         The Parties’ Positions

         Plaintiffs submit: The limitations recited in the bodies of Claim 1 of the ’822 Patent and

 Claims 1 and 11 of the ’488 Patent define structurally complete inventions without need for

 reference to the preambles. The preambles do not provide antecedent basis for any terms in the

 bodies of the claims and the preambles were not relied upon during prosecution of the Asserted

 Patents. Rather, the preambles simply provide an intended use or name for the limitations recited

 in the bodies of the claims. As such, the preambles are not limiting. (Dkt. No. 101 at 16–19, 31–

 32.)

         Defendants submit: The preambles are limiting because they provide an important aspect of

 the inventions that is not apparent solely from the bodies of the claims; namely, that the claimed

 inventions are directed to improvements in shadow rendering in 3D computer graphics, and not

 simply to general lighting in 3D computer graphics. The Asserted Patents critique the

 shortcomings of prior-art shadow rendering and explain that the inventions are directed

 specifically to addressing these shortcomings with inventions based on additively lighting

 unshaded portions of objects (as opposed to the disparaged prior-art approach of additively



 7
     This term in the ’488 Patent applies only to the Microsoft Case. (Dkt. No. 109-1 at 4 n.1.)
                                                    13
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 14 of 52 PageID #: 2724




 darkening shaded objects). This was further explained by the patentee during inter partes review

 of the patents, where it represented that “the point of the invention is to render light and shadows.”

 In other words, the claims are directed to “rendering the occlusion of modeled points from light

 sources … by other objects.” This does not encompass simply determining whether a “light source

 is too far away from a given point to have any effect on it at all.” (Dkt. No. 99 at 15–21.)

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’822 Patent col.1 ll.57–59, col.2 ll.1–3, col.2 ll.7–10, col.2 ll.13–18, col.2

 ll.36–38, col.2 ll.50–56, col.3 ll.8–9, col.7 ll.49–53, col.8 ll.62–67; James D. Foley et al., Computer

 Graphics: Principles and Practice at 747 (2d ed. 1997) (“Foley”) (Defendants’ Ex. C, Dkt. No.

 99-1 at 46–68); ’822 Patent IPR Hr’g Tr. 8 at 44–45 (Defendants’ Ex. J, Dkt. No. 99-1 at 199–204).

     Plaintiffs respond: Defendants have not provided evidence sufficient to disregard the general

 rule that preambles are not limiting. The preambles state that shadow rendering is the intended

 purpose of the claimed invention but the claims define structurally complete methods for achieving

 this purpose. As explained in the Asserted Patents, the claims are directed to determining whether

 a modeled point is illuminated, and a point is “shaded” if it is not illuminated. This encompasses

 more than simply determining whether a point is occluded from the light source and indeed

 encompasses determining whether a light source is too far away to illuminate the point. (Dkt. No.

 107 at 6–15.)

     Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent, at [54] Title,

 [57] Abstract, col.1 ll.6–16, col.2 ll.15–16, col.3 ll.6–35, col.4 ll.20–24, col.7 ll.43–52, col.8 ll.57–

 63, col.12 ll.13–15.




 8
   Record of Oral Hearing Held July 18, 2017, Electronic Arts et al. v. Terminal Reality, Inc.,
 IPR2016-00928, Paper 47 (also addressing IPR2016-00929 and IPR2016-00930).
                                                    14
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 15 of 52 PageID #: 2725




     Defendants respond: The Asserted Patents explain that shadow rendering is what the inventor

 actually invented and intended to cover with the claims. The preambles in the claims at issue are

 limiting because they recite “an essential characteristic of the system that informs the remainder

 of the claim.” Specifically, the claims require “that the image ultimately output for display must

 include shadows rendered by the preceding steps.” (Dkt. No. 106 at 7–12.)

     Analysis

     The issue in dispute distills to whether the preambles’ recitation of “shadow rendering” or

 “render shadows” should be construed to require the claims to include an occlusion limitation.

 They should not.

     Under Federal Circuit precedent “a preamble is not limiting where a patentee defines a

 structurally complete invention in the claim body and uses the preamble only to state a purpose or

 intended use for the invention.” Acceleration Bay, LLC v. Activision Blizzard, Inc., 908 F.3d 765,

 770 (Fed. Cir. 2018) (quotation marks and citations omitted). Likewise, a preamble is not limiting

 when it “merely gives a descriptive name to the set of limitations in the body of the claim that

 completely set forth the invention.” Am. Med. Sys. v. Biolitec, Inc., 618 F.3d 1354, 1359 (Fed. Cir.

 2010). A preamble is limiting, however, when it is “necessary to give life, meaning, and vitality to

 the claim.” Catalina Mktg. Int'l v. Coolsavings.com, Inc., 289 F.3d 801, 808 (Fed. Cir. 2002)

 (quotation marks omitted). For example, “dependence on a particular disputed preamble phrase

 for antecedent basis may limit claim scope because it indicates a reliance on both the preamble

 and claim body to define the claimed invention.” Id. “Likewise, when the preamble is essential to

 understand limitations or terms in the claim body, the preamble limits claim scope.” Id. “Further,

 when reciting additional structure or steps underscored as important by the specification, the

 preamble may operate as a claim limitation.” Id.



                                                 15
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 16 of 52 PageID #: 2726




     Here, the preambles do not add anything to the body of the claims. Each claim sets forth a

 complete method of lighting a scene in a way that will render shadows as appropriate and

 consistent with what the patentee described as the invention. Therefore, the preambles are not

 limiting.

     The Court is not persuaded by Defendants’ argument based on Corning Glass Works v.

 Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251 (Fed. Cir. 1989). In Corning, the body of the patent

 claim was directed to an optical fiber without any reference to the waveguide attributes of the

 invention. Id. at 1256. These waveguide attributes were specified in the patent as an important

 feature of the invention and required structural limitations on the fiber that were not apparent in

 the claim body. That is, the Corning invention was clearly an optical waveguide but the claim body

 gave no effect to the waveguide aspect of the invention. Id. at 1256–57. Thus, the preamble

 recitation of “optical waveguide” was limiting. Id. As set forth below, the claims at issue here are

 distinguishable from the claim in Corning because the claims here capture the key features of the

 invention in the bodies of the claims.

     Here, the claims are analogous to the claim addressed in Georgetown Rail Equip. Co. v.

 Holland L.P., 867 F.3d 1229 (Fed. Cir. 2017). The preamble of the claim at issue in Georgetown

 recited a “system for inspecting a railroad track bed, including the railroad track, to be mounted

 on a vehicle for movement along the railroad track.” Id. at 1234. While the phrase “mounted on a

 vehicle for movement along the railroad track” was deemed by the Federal Circuit to describe the

 “principal intended use of the invention,” it was held not limiting. Id. at 1236–37. The Federal

 Circuit held that the “location of the system is not an essential feature of the invention,” as the

 patent provided that it may be located other than on the vehicle. Id. Thus, the preamble recitation

 of “mounted on a vehicle for movement along the railroad track” was not limiting.



                                                 16
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 17 of 52 PageID #: 2727




     Here, the bodies of the claims at issue capture the key aspects of the invention without

 reference to the preambles and therefore are more akin to the claim addressed in Georgetown than

 the claim addressed in Corning. The Asserted Patents are directed to technology for “rendering

 lighting and shadows in computer graphic simulations.” ’822 Patent col.1 ll.7–9; see also, id. at

 col.3 ll.6–17 (“improved lighting and shadowing methods and arrangements are provided … [that]

 allow for multiple light sources to be modeled”). This is accomplished by accumulating light data

 for lit objects in the scene of the simulation. See, e.g., id. at col.3 ll.25–30. The technology may be

 used for rendering shadows as well as other lighting effects. For example, it “can also be used to

 simulate dynamically changing light sources, interrupted light beams, reflected light beams, and/or

 projected light images, such as, for example, motion picture, video, animation, and computer

 graphics images.” Id. at col.3 l.64 – col.4 l.2; see also, id. at col.10 l.63 – col.11 l.13 (noting that

 the invention may be used, e.g., “to simulate light that is reflected from changing surfaces, … [and]

 an animation, motion picture or similar video image that is projected”). In other words, there are a

 variety of intended uses for the invention. As in the Georgetown claim, the preambles here recite

 the primary intended use of the invention, namely, shadow rendering, but do not recite an essential

 feature of the invention. As the claims at issue here include bodies that define structurally complete

 inventions, the preambles each represent a nonlimiting statement of intended use.

      Accordingly, the Court determines that the preambles of Claim 1 of the ’822 Patent and of

 Claims 1 and 11 of the ’488 Patent are not limiting.




                                                   17
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 18 of 52 PageID #: 2728




         B.     “determine if a modeled point within said scene is illuminated by said light
                source”

         Disputed Term               Plaintiffs’ Proposed                Defendants’ Proposed
                                         Construction                          Construction
  “determine if a modeled point determining if a point on a           calculate whether a modeled
  within said scene is          modeled object within said            point is lighted by, or shaded
  illuminated by said light     scene is illuminated by said          from, said light source
  source”                       light source

  •   ’822 Patent Claim 1
  •   ’488 Patent Claims 1, 11,
      27

      The Parties’ Positions

      Plaintiffs submit: The words “determine” and “illuminated” are readily understood without

 construction and construing them as Defendants propose would improperly change the scope of

 the claims. Specifically, “determine” should not be rewritten as “calculate.” The words either mean

 the same thing, in which case rewriting is unnecessary, or they mean different things, in which

 case rewriting is improper. Further, “illuminate” should not be rewritten as “lighted by, or shaded

 from.” “Illuminated” is used in the Asserted Patents according to its plain meaning, i.e., “lit,” and

 there is no support for injecting a “or shaded from” limitation into the construction. (Dkt. No. 101

 at 24–26.)

      In addition to the claims themselves, Plaintiffs cite the following intrinsic evidence to support

 their position: ’822 Patent col.2 ll.15–18, col.8 ll.66–67.

      Defendants submit: This limitation “refer[s] to an algorithm that calculates whether the point

 being modeled is shaded from the light source by another object in the scene.” The Asserted

 Patents consistently and solely describe determining whether a point is illuminated as determining

 whether it “is lighted by, or shaded from, [the] light source” in the context of updating the light

 accumulation buffer if it is lit and not updating the buffer if the point “is not lighted (i.e., is


                                                  18
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 19 of 52 PageID #: 2729




 shaded)” (quoting ’822 Patent col.8 ll.62–67). Essentially, the point is illuminated if it is not shaded

 and determining whether it is illuminated requires determining whether it is shaded. As

 consistently and solely described in the patents, this is accomplished by comparing depth data for

 the point with that for the light source to determine if the point is hidden from the light source by

 another object (shaded). This is how Plaintiffs’ experts in the EA Case and Inter Partes Reviews

 explained the determining step. Ultimately, calculating whether a point is lighted by or shaded

 from the light source is “a fundamental characteristic of the invention” rather than an exemplary

 embodiment. (Dkt. No. 99 at 21–26.)

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’822 Patent col.2 ll.36–56, col.3 ll.8–9, col.7

 ll.26–29, col.7 ll.41–43, col.8 ll.62–67, col.9 ll.35–44; ’822 Patent IPR Laub Decl. ¶¶ 41, 59

 (Defendants’ Ex. L, Dkt. No. 99-1 at 210–24). Extrinsic evidence: EA Case Ferraro Decl. ¶ 15

 (Defendants’ Ex. E, Dkt. No. 99-1 at 107–18).

     Plaintiffs respond: The claims do not mention determining whether a point is shaded, only

 whether it is illuminated. The statements of Plaintiffs’ expert in the ’822 Patent IPR that

 Defendants rely on do not equate “determine if a modeled point … is illuminated by said light

 source” with “calculating whether a modeled point is lighted by, or shaded from, said light source.”

 Rather, the expert provided an example of a situation when an object is not illuminated by a light

 source (a shaded object is not illuminated). Similarly, the statement of Plaintiffs’ expert in the EA

 Case that Defendants rely on simply reflects that the claims require determining whether the point

 is illuminated. (Dkt. No. 107 at 15–19.)

     Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent, at [57] Abstract.




                                                   19
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 20 of 52 PageID #: 2730




     Defendants respond: The Asserted Patents equate determining whether a point is illuminated

 with determining whether it is shaded. Thus, the “determine if a modeled point within said scene

 is illuminated by said light source” limitation does not encompass just any test for whether the

 source effects the point, “e.g., whether it is too far away.” (Dkt. No. 106 at 13–15.)

     Analysis

     The issue in dispute is whether the “determine if a modeled point … is illuminated by said

 light source” limitation requires a calculation of whether the point is lighted by or shaded from the

 light source. It does not. While a shaded point is not illuminated by a light source, there are other

 instances in which a point is not illuminated by a light source.

     As set forth above in the section addressing the dispute as to the preambles, the Asserted

 Patents expressly state that the lighting and shading methods are applicable to modeling

 dynamically changing light sources that may variably illuminate, or not, a point in the scene

 without consideration of intervening objects that may shade the point from the light source. Thus,

 contrary to Defendants’ contention, the Asserted Patents do not meet the exacting standard to

 redefine “illuminated” as “not shaded.” Further, the patents specifically disclose directional light

 sources that may not illuminate a point by virtue of the direction. See, e.g., ’822 Patent col.6 ll.41–

 43 (“Light source #1, in this example, is a uni-directional light source having a particular position,

 orientation and constrained field-of-view.”), col.10 ll.40–43 (“These light sources, which are not

 shown in FIG. 7C, are directional light sources having fixed positions with respect to room 200.”).

 The patents provide that transformation between the light-source coordinate system and the

 observer (camera) coordinate system may determine whether the light from the light source

 illuminates a point. See, e.g., id. at col.8 ll.9–11 (“Thus, the resulting transformation table #1 can

 be used to quickly determine which, if any, of pixels 60' (light image) correspond to a specific



                                                   20
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 21 of 52 PageID #: 2731




 pixel 60 (camera image).” (emphasis added)). That is, light from the source is not added to the

 modeled point if it is not directed to the modeled point—the source does not illuminate the point

 when there is no overlap of the light image and the camera image. This is determined through the

 transformation between camera view and light-source view. See also, id. at col.11 ll.28–35 (noting

 a light source facing in a direction such as to not illuminate an object (man) in the scene).

      Accordingly, the Court construes this term as follows:

              •   “determine if a modeled point within said scene is illuminated by said light

                  source” means “determine if a point on a modeled object within said scene is

                  illuminated by said light source.”

         C.       “providing lighting data associated with a plurality of simulated light sources
                  arranged to illuminate said scene, said lighting data including light image
                  data”

           Disputed Term                   Plaintiffs’ Proposed           Defendants’ Proposed
                                               Construction                    Construction
  “providing lighting data              “lighting data” should be     Light image data is required
  associated with a plurality of        construed to have its plain   for each of a plurality of light
  simulated light sources arranged      and ordinary meaning (i.e.,   sources.
  to illuminate said scene, said        “data relating to the
  lighting data including light         representation of             “lighting data” means “2D
  image data”                           simulated light sources       color and depth data, for a
                                        arranged to illuminate said   plurality of simulated light
  •   ’822 Patent Claim 1               scene”)                       sources”
  •   ’488 Patent Claims 1, 11, 27

      The Parties’ Positions

      Plaintiffs submit: As explained in the Asserted Patents, “lighting data” is not limited to “2D

 color and depth data.” Rather, 2D color and depth data is described as exemplary in the patents

 and appears expressly in dependent claims (e.g., ’822 Patent Claim 4) indicating that “lighting

 data” is not inherently limited to 2D color and depth data. (Dkt. No. 101 at 19–22.)




                                                   21
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 22 of 52 PageID #: 2732




        In addition to the claims themselves, Plaintiffs cite the following intrinsic evidence to support

 their position: ’822 Patent col.3 ll.36–51, col.6 ll.41–43, col.12 ll.32–37.

        Defendants submit: The Asserted Patents provide that “lighting data” must include at least

 color data and depth data and that this data must be 2D data. Plaintiffs, and their experts, stated in

 the EA Case and in the ’822 Patent IPR that “lighting data” necessarily includes 2D color data and

 depth data for a plurality of simulated light sources. In the ’822 Patent IPR, Plaintiffs distinguished

 prior art based on the fact that lighting data includes 2D color data and depth data. Finally, as

 explained in the patents and by Plaintiffs in the EA Case and in the ’822 Patent IPR, lighting data

 includes 2D color data and depth data for each of a plurality of light sources. (Dkt. No. 99 at 26–

 34.)

        In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’822 Patent figs.3–4, col.3 ll.41–51, col.4

 ll.24–28, col.4 ll.55–56, col.6 l.58 – col.7 l.42, col.8 ll.42–44, col.9 ll.3–8, col.9 ll.31–34, col.10

 ll.63–65; ’822 Patent IPR Patent Owner Preliminary Response at 7–8 (Defendants’ Ex. H, Dkt.

 No. 99-1 at 181–91), Patent Owner Response at 3–5 (Defendants’ Ex. I, Dkt. No. 99-1 at 192–98),

 Hrn’g Tr. at 36 (Defendants’ Ex. J, Dkt. No. 99-1 at 199–204), Laub Decl. 9 ¶¶ 56–57, 61, 78–79,

 83–84 (Defendants’ Ex. L, Dkt. No. 99-1 at 210–24). Extrinsic evidence: EA Case Ferraro Decl. 10

 ¶¶ 10, 12, 16 (Defendants’ Ex. E, Dkt. No. 99-1 at 107–18).

        Plaintiffs respond: That lighting data is provided by each of a plurality of light sources is

 required by other claim language. Including a “for each of a plurality of light sources” limitation

 in the construction of “lighting data” therefore threatens to confuse rather than clarify claim scope.




 9
     Declaration of Leonard Laub, IPR2016-00928, Exhibit 2008.
 10
     Declaration of Richard F. Ferraro, EA Case, Dkt. No. 77-3.
                                                    22
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 23 of 52 PageID #: 2733




 The 2D color and depth data described in the Asserted Patents is exemplary, not definitional.

 Specifically, the patents provide that “the data in the light image … can represent the intensity,

 color, and/or pattern of light emitted” (quoting ’822 Patent col.7 ll.32–34). Certain dependent

 claims (Claims 4, 14, and 42 of the ’822 Patent and Claims 4, 14, and 30 of the ’488 Patent)

 expressly require the “lighting data” to include source and color data so it would be improper to

 require “lighting data” to inherently include these limitations in the independent claims. The

 statements by the experts in the EA Case and the ’822 Patent IPR that Defendants rely on are

 descriptions of lighting data in the context of the exemplary embodiment of Figure 3 of the patents

 and are not opinions on inherent characteristics of the claimed invention. Finally, the distinction

 between the claims and the prior art that was presented in the ’822 Patent IPR is that the prior art

 reference “does not teach that M1 is a look-up table that includes lighting data coordinates.” This

 is not a disclaimer that limits “lighting data” to 2D color and depth data. (Dkt. No. 107 at 19–25.)

      Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent fig.3, col.3 l.63

 – col.4 l.5, col.5 ll.28–31, col.6 ll.38–48, col.6 ll.59–60, col.7 ll.32–34; ’822 Patent IPR Laub Decl.

 ¶ 151. 11

      Defendants respond: Plaintiffs argued in the EA Case that lighting data was 2D data and the

 EA Court accepted that position. As such, Plaintiffs are estopped from taking a different position

 here. Further, Plaintiffs’ expert in the EA Case stated that the “lighting data” of the invention is

 “2D color data and depth data for a plurality of simulated light sources.” Plaintiffs and their expert

 in the ’822 Patent IPR distinguished the lighting data of the Asserted Patents from that in the prior

 art on the ground that the prior art disclosed only depth data, and did not include illumination data.



 11
   Paragraph 151 of the Laub declaration was not submitted by the parties. The declaration is
 available to the public through the U.S. Patent and Trademark Office’s Patent Trial and Appeal
 Board End to End System at https://ptab.uspto.gov/#/login.
                                                   23
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 24 of 52 PageID #: 2734




 Plaintiffs also argued in the ’822 Patent IPR that the claimed invention is distinct over the prior art

 because it includes manipulation of 2D images. Finally, “lighting data” is used consistently in the

 patents to refer to data that includes at least “2D color data and depth data.” This mandates the

 conclusion that “2D color data and depth data” is not merely exemplary of the “lighting data” of

 the patents, but rather is necessarily included in the “lighting data” of the patents. (Dkt. No. 106 at

 15–23.)

     Defendants cite further intrinsic and extrinsic evidence to support their position: Intrinsic

 evidence: ’822 Patent IPR Patent Owner Preliminary Response at 1, 2, 5 (Defendants’ Ex. H, Dkt.

 No. 99-1 at 181–91). Extrinsic evidence: EA Case Ferraro Decl. ¶ 17 (Defendants’ Ex. E, Dkt. No.

 99-1 at 107–18).

     Analysis

     There are two issues submitted to the Court, one of which is essentially undisputed: first,

 whether “lighting data” is necessarily provided for each of the plurality of light sources, and

 second, whether “lighting data” necessarily includes “2D color data and depth data.” As for the

 first issue, lighting data is necessarily provided, but this is plainly expressed in the claims and is

 not in dispute. Therefore, this limitation does not need to be incorporated into a construction of

 “lighting data.” As for the second issue, “lighting data” expressly includes “light image data,”

 which, as explained below, necessarily includes 2D data. However, it does not necessarily include

 color and depth data. Therefore, “lighting data” does not need to be construed apart from “light

 image data.”

     The parties agree that lighting data is provided for each of a plurality of light sources. Since

 there is no dispute, there is no need for the court to issue a construction to resolve the dispute.




                                                   24
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 25 of 52 PageID #: 2735




     The patents do not teach that “lighting data” necessarily includes color and depth data. The

 independent claims at issue recite that lighting data includes light image data (“said lighting data

 including light image data”) but otherwise do not specify the content of lighting data. The Asserted

 Patents provide that “in certain embodiments, the lighting data includes source color data

 associated with at least one of the light sources and source depth data associated with the plurality

 of modeled polygons within the scene as rendered from a plurality of different light source’s

 perspectives.” ’822 Patent col.3 ll.47–52 (emphasis added). Indeed, dependent Claim 4 of the ’822

 Patent is directed to such an embodiment: “said lighting data includes source color data associated

 with at least one of said light sources and source depth data associated with said plurality of

 modeled polygons within said scene as rendered from a plurality of different light source’s

 perspectives.” Id. at col.12 ll.32–37. This suggests that light-source color and depth data is not

 inherently included in “lighting data.” See Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir.

 2005) (en banc) (noting that the use of the term “steel baffles” “strongly implies that the term

 ‘baffles’ does not inherently mean objects made of steel”). Further, the Court is not persuaded by

 Defendants’ argument that the description of the data structures of Figure 3 of the Asserted Patents

 mandates that lighting data must include 2D color and depth data. At the beginning of this

 description the patents provide: “FIG. 3 is a block diagram depicting exemplary arrangements of

 modeling data as used to render lighting and shadows, in accordance with certain embodiments

 of the present invention.” Id. at col.6 ll.58–61 (emphasis added). That is, what Defendants proffer

 as definitional is expressly not definitional. To the extent Plaintiffs’ expert in the EA Case offered

 any opinion that “lighting data” inherently includes color and depth data, that opinion is at odds

 with the intrinsic record. As such, rather than somehow being definitional of a claim term, as

 Defendants suggest, this testimony should be disregarded. See Phillips v. AWH Corp., 415 F.3d



                                                  25
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 26 of 52 PageID #: 2736




 1303, 1318 (Fed. Cir. 2005) (en banc) (“a court should discount any expert testimony that is clearly

 at odds with the claim construction mandated by the claims themselves, the written description,

 and the prosecution history, in other words, with the written record of the patent” (quotation marks

 omitted)). The Court is also not persuaded that anything said by Plaintiffs or their expert in the

 Inter Partes Reviews, as of record here, rises to the level of disclaimer that would require “lighting

 data” to necessarily include color and depth data.

      As set forth below, the Court understands that “light image data” is necessarily two-

 dimensional (2D) data. Thus, “lighting data” necessarily includes 2D data because it expressly

 includes “light image data.” Reflecting this in a construction of “lighting data,” however, is

 unnecessary and potentially misleading. For example, it could suggest that “lighting data”

 necessarily includes data beyond “light image data,” which is not the case.

      Accordingly, the Court determines there is no dispute regarding whether there is lighting data

 for a plurality of simulated light sources, that “lighting data” does not inherently include color and

 depth data, and that the term has its plain and ordinary meaning and does not need to be otherwise

 construed apart from “light image data,” which it expressly includes.

         D.     “light image data”

         Disputed Term                   Plaintiffs’ Proposed             Defendants’ Proposed
                                             Construction                      Construction
  “light image data”                for each of the plurality of      for each of the plurality of
                                    light sources, data               light sources, pixel data
  •   ’822 Patent Claim 1           representing an image of the      values representing the light
  •   ’488 Patent Claims 1, 11,     light emitted by the light        emitted by the light source to
      27                            source to illuminate the scene    illuminate the scene as
                                    as viewed from the light          viewed from the light
                                    source’s perspective              source’s perspective




                                                  26
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 27 of 52 PageID #: 2737




     The Parties’ Positions

     Plaintiffs submit: In the EA Construction, the EA Court held that “light image data” was not

 limited to “pixel data values,” but rather encompasses data structures other than pixels and data

 for a single pixel. There is no reason to deviate from the EA Construction. (Dkt. No. 101 at 20,

 22–23.)

     Defendants submit: The construction of “light image data” set forth in the EA Construction

 does not resolve the dispute between the parties here; namely, whether “light image data” must

 represent pixel data. As consistently and repeatedly described in the Asserted Patents, the light

 image data is pixels. Further, light image data must be in the form of pixels, or the claimed method

 cannot add the light image data to the light accumulation buffers for the pixels that are illuminated.

 In the ’822 Patent IPR, Plaintiffs represented that the “light image data” are pixels, that this is an

 important aspect of the invention, and that this aspect is a distinction over the prior art. (Dkt. No.

 99 at 34–37.)

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’822 Patent figs.3–4, col.3 ll.40–52, col.4 ll.32–35, col.7 ll.15–17, col.7

 ll.19–22, col.7 ll.30–32, col.7 ll.34–37, col.8 ll.8–10, col.8 ll.23–27, col.8 ll.45–47, col. 8 ll.57–

 60, col.8 ll.62–66, col.10 ll.63–66, col.11 ll.51–56; ’822 Patent IPR Patent Owner Preliminary

 Response at 1–2, 5, 7–8, 11 (Defendants’ Ex. H, Dkt. No. 99-1 at 181–91), Laub Decl. ¶¶ 56–57

 (Defendants’ Ex. L, Dkt. No. 99-1 at 210–24).

     Plaintiffs respond: The Asserted Patents expressly provide that light image data may be

 formed as pixel values but that “other conventions and/or arrangements can also be used for storing

 and manipulating the data” (quoting ’822 Patent col.7 ll.1–3). For example, and as explained in

 Foley, which is incorporated into the Asserted Patents by reference, it is known in the art that light



                                                  27
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 28 of 52 PageID #: 2738




 image data may be stored in vector-system format or metafiles rather than as pixels. Further,

 dependent Claim 5 of the ’822 Patent, for example, specifies when light-source data is associated

 with pixels, suggesting that light image data is not inherently pixels. Finally, neither Plaintiffs nor

 their expert witness characterized “light image data” as necessarily pixel data during the ’822

 Patent IPR. Specifically, the IPR statements that Defendants rely on are made in the context of

 explaining the background of the technology or to note a distinction between the rendering method

 of the ’822 Patent and that of a prior art reference, rather than to distinguish the claims from prior

 art based on light image data necessarily being pixels. In fact, Plaintiffs acknowledged that the

 distinguished prior art reference in fact disclosed using pixel data. (Dkt. No. 107 at 25–32.)

     Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent col.7 ll.59–61,

 col.11 ll.51–61; ’822 Patent IPR Laub Decl. ¶¶ 56–57 (Defendants’ Ex. L, Dkt. No. 99-1 at 210–

 24), Patent Owner Preliminary Response at 5–7, 11–12 (Defendants’ Ex. H, Dkt. No. 99-1 at 181–

 91; Plaintiffs’ Ex. K, Dkt. No. 107-7), Hr’g Tr. at 50:9–11 (Plaintiffs’ Ex. L, Dkt. No. 107-8), ’822

 Patent IPR Final at 16–17 (Plaintiffs’ Ex. M, Dkt. No. 107-9); Foley at 9–12, 844, 849 (Plaintiffs’

 Exs. F–H, Dkt. Nos. 107-2, 107-3, 107-4).

     Defendants respond: In the EA Case, the EA Court did not have the benefit of the record of

 the Inter Partes Reviews when construing “light image data.” Here, the Court must construe the

 term in the full light of that record and hold Plaintiffs to statements made to secure patentability

 of the Asserted Patents. Further, the Court here should reconsider the EA Construction

 characterization of the disclosure at column 11, line 51–61 of the ’822 Patent. Specifically, rather

 than supporting that light image data may be polygons rather than pixels, it states the light image

 may be rendered for each polygon. This comports with light image data being pixels. (Dkt. No.

 106 at 23–27.)



                                                   28
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 29 of 52 PageID #: 2739




     Defendants cite further extrinsic evidence to support their position: EA Case Ferraro Decl. ¶

 17 (Defendants’ Ex. E, Dkt. No. 99-1 at 107–18).

     Analysis

     The issue in dispute is whether “light image data” is necessarily in the form of pixels. Light

 image data is necessarily two-dimensional data that is distinct from depth data, but this does not

 mean that it is necessarily pixel values.

     The Court generally agrees with the assessment of “light image data” set forth in the EA

 Construction. 2016 WL 5415429, at *10–11. Specifically, the Asserted Patents provide that “light

 image data” does not necessarily come in array or matrix form:

        With this in mind, FIG. 3 is a block diagram depicting exemplary arrangements of
        modeling data as used to render lighting and shadows, in accordance with certain
        embodiments of the present invention. For convenience, the various rendered data
        in FIG. 3 is illustrated as being logically stored in a plurality of 2D matrices or data
        bases 50 and 51A-G, each having an X axis and a Y axis. Preferably, and in this
        example, the X and Y axis correspond an exemplary output device 56 having a
        screen that displays X by Y number of pixels when provided corresponding red-
        green-blue (RGB) pixel data values. Those skilled in the art will recognize that
        other conventions and/or arrangements can also be used for storing and
        manipulating the data.

 ’822 Patent col.6 l.58 – col.7 l.3 (emphasis added). In light of this disclosure, and with an

 understanding of “pixels” as “arrays of data corresponding to display device pixels,” the EA Court

 held that “light image data” is not limited to “pixels.” 2016 WL 5415429, at *11 (“‘Light image

 data’ is not necessarily in pixel (or array) form.”), *15 (“As set forth in the above section on ‘light

 image data’ the Court does not understand that scene-view image data is necessarily in the form

 of pixels (or arrays of data corresponding to display-device pixels)”). Importantly, the EA Court

 did not hold that light image data may be other than 2D data. Indeed, the EA Court noted that the

 lighting data (which is defined by the light image data) represents a 2D view:

        That said, the Court understands that the “modeled point within said scene” refers
        to a point on a modeled 3D object within the simulated scene. But this does not
                                                   29
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 30 of 52 PageID #: 2740




        mean that the “comparing” step necessarily is comparing 3D data. Rather, the claim
        language expresses that the comparison is between observer data and lighting
        data, both of which represent 2D views of the scene.

 Id. at *15 (emphasis added). The Court here agrees with the EA Construction to the extent that

 “light image data” is 2D data that is not necessarily limited to “arrays of data corresponding to

 display-device pixels.” Id.

     In the ’822 Patent IPR, Plaintiffs represented the invention as operating at the “pixel level,”

 but the Court does not understand this to equate “light image data” with arrays of data

 corresponding to display-device pixels. For instance, in the ’822 Patent IPR, Plaintiffs stated that

 “the ’822 patent provides techniques that operate at a pixel level on fully rendered images in two-

 dimensional space, in contrast to scan-converted three-dimensional polygons.” Preliminary

 Response at 1–2, IPR2016-00928, paper 6 (July 26, 2016) (emphasis added). Operating at the 2D

 level was presented to the PTAB as a point of novelty:

        To finally provide the rendered camera data that the ’822 patent initially provides,
        Segal must perform scan-conversion of the 3D scene at every pass to incrementally
        render the camera data. As previously described, this scan conversion produces a
        series of screen points for every polygon in the scene. In contrast, the ’822 patent
        performs its lighting and shadowing on the X by Y array of pixels illustrated in
        Figure 3 of the ’822 patent.

 Id. at 11 (emphasis added). These statements are characterizations of the invention, not of an

 exemplary embodiment. That said, Plaintiffs also represented to the PTAB that “light image data”

 is “data representing the light emitted by each of the plurality of light sources.” Id. at 17. Further,

 construing “light image data” as “pixel data” may suggest a correspondence between the display

 pixels and the “light image data.” Indeed, Defendants suggested this at the hearing. Plaintiffs did

 not characterize “pixels” in this way in the ’822 Patent IPR nor did the patentee characterize pixels

 this way in the Asserted Patents. In fact, the patents teach that “light image data” does not

 necessarily correspond to the display. See, e.g., ’822 Patent col.3 ll.24–35 (describing that the


                                                   30
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 31 of 52 PageID #: 2741




 observer data, modified by the lighting data “if a modeled point within the scene is illuminated,”

 is displayed, rather than the lighting data itself). This suggests that “light image data” is not

 necessarily limited to pixels. Taken in its entirety and in context, the Preliminary Response in the

 ’822 Patent IPR does not present a clear and unmistakable disclaimer of 2D data that are not pixels.

      Accordingly, the Court construes “light image data” as follows:

             •   “light image data” means “for each of the plurality of light sources, 2D data

                 representing the light emitted by the light source to illuminate the scene as viewed

                 from the light source’s perspective.”

        E.       “storing at least a portion of said light image data associated with said point
                 and said light source” and “at least a portion of”

         Disputed Term                   Plaintiffs’ Proposed             Defendants’ Proposed
                                             Construction                      Construction
  “storing at least a portion of    “at least a portion of” has its   storing all or a subset of said
  said light image data             plain and ordinary meaning        light image data associated
  associated with said point and                                      with said point and said light
  said light source”                                                  source

  •   ’822 Patent Claim 1
  •   ’488 Patent Claims 1, 11,
      27
  “at least a portion of”           plain and ordinary meaning        all or a subset of

  •   ’822 Patent Claim 1
  •   ’488 Patent Claims 1, 11,
      27

      Because the parties’ arguments and proposed constructions with respect to these terms are

 related, the Court addresses the terms together.

      The Parties’ Positions

      Plaintiffs submit: By limiting “at least a portion of” to “all or a subset of” Defendants’

 proposed construction threatens to improperly exclude a portion of the light image data that is a

 fractional portion of that data. (Dkt. No. 101 at 26–28.)

                                                    31
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 32 of 52 PageID #: 2742




     Defendants submit: The term “at least a portion of” needs to be construed to clarify that it

 does not encompass just any numerical derivative of the data. This comports with the reasoning

 expressed in the EA Construction, where the EA Court held that it “does not understand that the

 plain and ordinary meaning of ‘at least of portion of’ data encompasses any number that is a

 fractional component of one number within the set.” This also comports with Plaintiffs’ position

 in the EA Case, where Plaintiffs argued that the plain meaning of “at least of portion of” is “at

 least some but potentially all of.” Finally, this comports with the disclosure of the Asserted Patents,

 which describes portions of data as subsets of the data rather than derivatives of the data.

 Ultimately, “storing data that are the result of performing mathematical operations on values

 identified as ‘light image data’ in the ‘providing’ step are not the same as storing ‘at least a portion

 of’ ‘light image data.’” (Dkt. No. 99 at 41–45.)

     In addition to the claims themselves, Defendants cite the following intrinsic and extrinsic

 evidence to support their position: Intrinsic evidence: ’822 Patent fig.4, col.4 ll.34–35, col.7 ll.15–

 19, col.8 ll.45–60, col.8 ll.63–67, col.9 ll.1–12. Extrinsic evidence: EA Case Ferraro Decl. ¶ 21

 (Defendants’ Ex. E, Dkt. No. 99-1 at 107–18).

     Plaintiffs respond: The plain meaning of “at least a portion of” data does not exclude fractional

 comparisons of the data, does not encompass a portion that does not correspond to the data, and

 does not exclude a portion that corresponds to the data but has also been altered or modified. (Dkt.

 No. 107 at 36–38.)

     Defendants respond: As described in the Asserted Patents, “at least a portion of” data does not

 encompass “for example, dividing a number provided as light image data by another number and

 storing the result as being ‘a portion of’ any of the data.” Specifically, “[p]erforming arbitrary




                                                    32
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 33 of 52 PageID #: 2743




 mathematical operations on the provided data and storing the result is not equivalent to storing ‘at

 least a portion of’ that data.” (Dkt. No. 106 at 31–33.)

     Defendants cite further intrinsic evidence to support their position: ’822 Patent col.7 ll.46–

 48, col.8 l.39 – col.9 l.12.

     Analysis

     The issue in dispute distills to whether “at least a portion of” data necessarily refers to at least

 a subset of the data. As the Court understands Defendants’ use of “subset,” it does not. Specifically,

 “at least a portion of [data]” does not necessarily exclude transformed data, as Defendants contend.

     The Court rejects Defendants’ proposed construction that essentially requires the form of a

 portion of data to be the same as the form of the data. Indeed, this form-preserving limitation

 expressed in Defendants’ argument threatens to exclude both exemplary and claimed

 embodiments. For instance, the claims recite “storing at least a portion of said light image data …

 in a light accumulation buffer.” See, e.g., ’822 Patent col.12 ll.15–18. As explained in the Asserted

 Patents, the portion of light image data may be stored in the accumulation buffer by numerically

 adding it to values already in the accumulation buffer. See, e.g., id. at col.9 ll.42 (“ACCUM (SPx,

 SPy)+=LIGHT IMAGE (LPx, LPy)”). Indeed, this is a main aspect of the invention—to

 accumulate light on illuminated modeled points. Thus, the portion of data that is stored is

 mathematically transformed. Said differently, mathematically transforming light image data and

 storing the result is exactly what the patents disclose. This is encompassed by the claims.

     Accordingly, the Court determines that “storing at least a portion of said light image data

 associated with said point and said light source” does not need to be construed apart from the

 construction of “at least a portion of.” The Court finds that any interpretation of “at least a portion

 of” as requiring storing an untransformed subset of data would be inconsistent with the plain and



                                                   33
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 34 of 52 PageID #: 2744




 ordinary meaning of the term. Therefore, the Court rejects Defendants’ “all or a subset of”

 limitation (as that proposed limitation is explained by Defendants), and determines that “at least a

 portion of” has its plain and ordinary meaning without the need for further construction.

         F.      “light accumulation buffer”

         Disputed Term                   Plaintiffs’ Proposed              Defendants’ Proposed
                                             Construction                       Construction
  “light accumulation buffer”       memory for storing the light       memory for storing the light
                                    image data for cumulative          image data for cumulative
  •   ’822 Patent Claim 1           light falling on a region in the   light falling on each
  •   ’488 Patent Claims 1, 27      observer image                     illuminated region in the
                                    corresponding to a modeled         observer image
                                    point                              corresponding to a modeled
                                                                       point


      The Parties’ Positions

      Plaintiffs submit: The Asserted Patents provide for storing only the portion of the scene that

 is changed, rather than storing “each illuminated region” as Defendants propose. In the EA Case,

 the EA Court reached this same conclusion when it held that the light data stored in the light

 accumulation buffer “may comprise data for only those pixels that change from frame to frame,

 and not all pixels must change.” (Dkt. No. 101 at 28–31.)

      In addition to the claims themselves, Plaintiffs cite the following intrinsic evidence to support

 their position: ’822 Patent col.7 ll.47–49, col.8 ll.57–67, col.11 ll.15–27, col.11 ll.58–59.

      Defendants submit: The EA Construction did not address the dispute between the parties here;

 namely, whether the light accumulation buffer necessarily stores data for each illuminated region.

 As described in the Asserted Patents, the light accumulation buffer accumulates light for each lit

 pixel in the scene. It thus stores light image data for each illuminated region. This is how Plaintiffs’

 expert in the ’822 Patent IPR characterized the light accumulation buffer to the PTAB and this is




                                                   34
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 35 of 52 PageID #: 2745




 how Plaintiffs presented the light accumulation buffer to the EA Court in the EA Case. (Dkt. No.

 99 at 38–41.)

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’822 Patent figs.3–4, col.7 ll.4–6, col.7 ll.15–53, col.7 ll.46–52, col.8 l.39 –

 col. 9 l.5, col.9 ll.8–12; ’822 Patent IPR Laub Decl. ¶¶ 62–63 (Defendants’ Ex. L, Dkt. No. 99-1

 at 210–24).

     Plaintiffs respond: Defendants’ proposed construction would require processing of every

 region in a scene for every frame in order to store each region, which contradicts the Asserted

 Patents’ teachings that only regions that change from frame to frame need to be processed and the

 lighting results stored. (Dkt. No. 107 at 32–36.)

     Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent col.3 ll.15–19,

 col.11 ll.18–30, col.8 ll.56–60.

     Defendants respond: As explained in the patents, the purpose of the light accumulation buffer

 is to accumulate “light from all the light sources that illuminate each pixel in the observer image.”

 For pixels that do not change from frame to frame, the data in the buffer does not change and does

 not need to be recomputed, but it is still stored. (Dkt. No. 106 at 28–31.)

     Defendants cite further intrinsic evidence to support their position: ’822 Patent col.9 ll.3–12;

 ’822 Patent IPR Institution at 12–13 (Defendants’ Ex. Q, Dkt. No. 106-1 at 9–16).

     Analysis

     The issue in dispute is whether the light accumulation buffer necessarily stores data for each

 illuminated region in a scene. While the claims plainly require that the accumulation buffer stores

 certain light data “for each of [a] plurality of light sources,” they require storage of data for only




                                                   35
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 36 of 52 PageID #: 2746




 “an” illuminated modeled point, not all points. That is, the claims do not require (though they

 encompass) accumulating light for every modeled point in the scene.

        The claims require processing of each of a plurality of light sources, but do not expressly

 require processing of each modeled point in a scene. For example, Claim 1 of the ’822 Patent,

 produced and annotated here, recites                                   ’822 Patent
                                                  1. A shadow rendering method for use in a
 that     “for    each”        light   source,   computer system, the method comprising the steps
                                                 of:
 “determine if a modeled point … is                providing observer data of a simulated multi-
                                                     dimensional scene;
 illuminated … and storing at least a              providing lighting data associated with a plurality
                                                     of simulated light sources arranged to illuminate
 portion of said light image data … in               said scene, said lighting data including light
                                                     image data;
 a light accumulation buffer.” The                 for each of said plurality of light sources,
                                                     comparing at least a portion of said observer
 claim does not express that light is                data with at least a portion of said lighting data
                                                     to determine if a modeled point within said
 stored in the accumulation buffer for               scene is illuminated by said light source and
                                                     storing at least a portion of said light image
 each illuminated point. The lack of                 data associated with said point and said light
                                                     source in a light accumulation buffer; and then
 an     express    for-each-illuminated-           combining at least a portion of said light
                                                     accumulation buffer with said observer data; and
 point     limitation     is     meaningful,       displaying resulting image data to a computer
                                                     screen.
 especially considering the claim

 expressly requires that light is stored for each light source associated with an illuminated point.

 Further, the Asserted Patents specifically teach that the accumulation buffer may not store lighting

 data for all portions of a scene. For example, the patents provide that only a partial view needs to

 be processed to provide lighting and shadow rendering:

          RENDER EACH VIEW (PARTIAL IF THE LIGHT IS STATIONARY)
          CLEAR ACCUM BUFFER
          FOR EACH LIGHT SOURCE …
            FOR EACH PIXEL IN CAMERA IMAGE SPxSPy…
               TRANSFORM EACH SP TO A LP {LIGHT PIXEL} USING EITHER:
                 TRANSFORM LOOK-UP TABLE,

                                                     36
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 37 of 52 PageID #: 2747




                     OR
                 MATRIX TRANSFORMATION CALCULATION
                 IF LP2 <LIGHT DEPTH (LPx, LPy) THEN
                 ACCUM (SPx, SPy)+=LIGHT IMAGE (LPx, LPy)
            FOR EACH PIXEL IN CAMERA IMAGE …
              CAMERA IMAGE (SPx, SPy)*=ACCUM (SPx, SPy)

 ’822 Patent col.9 ll.31–44 (emphasis added). That only partial views are rendered but the

 accumulation buffer is cleared for each rendering pass (“CLEAR ACCUM BUFFER”) indicates

 that the accumulation buffer does not necessarily store accumulated light for all points in the scene.

 This is further explained with reference to an exemplary application of the process:

        With regard to man 208 as depicted in depth image 220, the depth image 220 has
        been further processed in this example to include data relating to the depth of man
        208. This can be accomplished, for example, by comparing previous frames and
        completing new transform calculations for pixels that have changed and that are in
        the depth image for the light source. Thus, for example, from the previous frame,
        man 208 may have moved slightly (e.g., in response to inputs from the user). A
        portion of the pixels are identified as having changed from the previous frame. The
        portion of the pixels that changed are then transformed and processed to generate
        new modified light depth data 228. In this manner, only those portions of the scene
        that change need to be reprocessed.

 Id. at col.11 ll.14–27 (emphasis added). Thus, the light accumulation buffer does not necessarily

 store data for every illuminated point, or region, in the scene.

     Finally, the parties each propose “corresponding to a modeled point” in their constructions,

 but “corresponding to the modeled point” better reflects the surrounding claim language, which

 indicates that the information that is stored in the accumulation buffer is light image data associated

 with the modeled point determined to be illuminated by the light source. See, e.g., ’822 Patent

 col.12 ll.11–18 (Claim 1, reciting “determine if a modeled point within said scene is illuminated

 by said light source and storing at least a portion of said light image data associated with said

 point” (emphasis added)).




                                                   37
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 38 of 52 PageID #: 2748




        Accordingly, the Court construes “light accumulation buffer” as follows:

                •   “light accumulation buffer” means “memory for storing the light image data for

                    cumulative light falling on a region in the observer image corresponding to the

                    modeled point.”

           G.       “light accumulation buffer portion” and “frame buffer portion”

           Disputed Term                   Plaintiffs’ Proposed             Microsoft’s Proposed
                                              Construction                     Construction 12
  “light accumulation buffer          plain and ordinary meaning       region of memory distinct
  portion”                                                             from the frame buffer portion
                                      alternatively:                   for storing the light image
  •     ’488 Patent Claim 11          • a portion of the memory        data for cumulative light
                                          for storing at least the     falling on each illuminated
                                          light image data for         region in the observer image
                                          cumulative light falling     corresponding to a modeled
                                          on a region in the           point
                                          observer image
                                          corresponding to a
                                          modeled point


  “frame buffer portion”              plain and ordinary meaning       region of memory distinct
                                                                       from the light accumulation
  •     ’488 Patent Claim 11          alternatively:                   buffer portion for storing
                                      • a portion of the memory        RGB data of the final
                                          for storing at least the     rendered 2D image of the
                                          resulting data from          scene
                                          combining at least a
                                          portion of the light
                                          accumulation buffer with
                                          the observer data

        The Parties’ Positions

        Plaintiffs submit: In the EA Construction, the EA Court rejected Plaintiffs’ previous position

 that the frame buffer and light accumulation buffer are necessarily distinct memories. For the same

 reasons expressed in the EA Construction, the Court here should reject Defendants’ position that


 12
      These terms apply only to the Microsoft Case. (Dkt. No. 109-1 at 4 n.1.)
                                                    38
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 39 of 52 PageID #: 2749




 the frame buffer portion and light accumulation buffer portion are necessarily distinct regions of

 memory. Further, “frame buffer” is a well-understood term of art that refers to “memory that stores

 data produced by the rendering system in response to a rendering process.” The term is used in the

 Asserted Patents according to this customary meaning to refer to the memory that stores the data

 resulting from combining a portion of the light buffer data with the observer data. It does not

 necessarily store “RGB data of the final rendered 2D image,” as Defendants propose. (Dkt. No.

 101 at 32–35.)

     In addition to the claims themselves, Plaintiffs cite the following intrinsic evidence to support

 their position: ’822 Patent col.4 ll.19–21.

     Defendants submit: The Asserted Patents consistently describe the light accumulation buffer

 and the frame buffer as two distinct memories and Claim 11 of the ’488 Patent expresses this by

 requiring a memory that includes a light accumulation buffer portion and a frame buffer portion.

 There are two distinct portions of memory. This is how Plaintiffs characterized the memory

 portions in the ’822 Patent IPR. This is a different issue than addressed in the EA Construction.

 That construction addressed only whether the light accumulation buffer and the frame buffer were

 necessarily distinct structures, not whether two portions of memory were necessarily distinct.

 Further, the light accumulation buffer portion necessarily stores a single type of data, namely, light

 image data for each illuminated region, and nothing else. Finally, and according to its customary

 meaning in the art, the frame buffer portion necessarily stores the RGB data of the final rendered

 2D image of the scene. (Dkt. No. 99 at 45–51.)

     In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’822 Patent fig.3, col.2 ll.49–50, col.3 l.28, col.3 ll.30–31, col.3 l.33, col.4

 ll.15–20, col.5 ll.8–9, col.5 l.66 – col.6 l.5, col.7 ll.56–59, col.8 ll.58–67, col.9 ll.12–22, col.10



                                                   39
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 40 of 52 PageID #: 2750




 l.18, col.11 l.13, col.11 l.22, col.11 ll.37–40; ’822 Patent IPR Patent Owner Response at 8

 (Defendants’ Ex. I, Dkt. No. 99-1 at 193–98), Hrn’g Tr. at 70 (Defendants’ Ex. J, Dkt. No. 99-1 at

 199–204), Laub Decl. ¶ 66 (Defendants’ Ex. L, Dkt. No. 99-1 at 210–24), Laub Dep. 13 206–07

 (Defendants’ Ex. K, Dkt. No. 99-1 at 205–09), Randel Decl. 14 ¶ 23 (Defendants’ Ex. M, Dkt. No.

 99-1 at 225–27).

      Plaintiffs respond: The frame buffer portion and light accumulation buffer portion are not

 necessarily physically distinct. Rather, their distinction is functional. For the reasons stated with

 respect to the “light accumulation buffer” term, the light accumulation buffer portion does not

 necessarily store each illuminated region. With respect to what the frame buffer portion stores, the

 claim states what is stored; namely, the “resulting image data” from “combining at least a portion

 of said light accumulation buffer with said observer data.” While the parties agree that “observer

 data” includes color data, the color data is not necessarily RGB data. In fact, dependent Claim 13

 separately requires RGB data in the observer data, suggesting that observer data—and the frame

 buffer portion—do not necessarily include RGB data. Finally, as noted in Foley, the customary

 meaning of “frame buffer” is not limited to storing the “final rendered 2D image of the scene” but

 may, e.g., store intermediate results. (Dkt. No. 107 at 39–45.)

      Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent col.4 l.17, col.7

 ll.58–59, col.9 ll.13–22, col.11 ll.37–40; Foley at 887 (Plaintiff’s Ex. I, Dkt. No. 107-5).

      Defendants respond: The Asserted Patents describe the frame buffer and light accumulation

 buffer as distinct regions in memory and Claim 11 recites two “portions” of memory, the frame

 buffer portion and the light accumulation buffer portion. Thus, these two portions are distinct.



 13
   Deposition of Leonard Laub, IPR2016-00928, Ex. 1024.
 14
   Declaration of Mark R. Randel In Support of Patent Owner’s Response to Petition for Inter
 Partes Review, IPR2016-00928, Ex. 2051.
                                                   40
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 41 of 52 PageID #: 2751




 Further, the Asserted Patents describe the frame buffer as holding “RGB data of the final rendered

 2D image.” Thus, the frame buffer portion necessarily holds this data, which is generated at the

 final step, “after the light accumulation buffer has been combined with the observer data.” (Dkt.

 No. 106 at 34–36.)

     Defendants cite further intrinsic evidence to support their position: ’822 Patent col.7 ll.43–48.

     Analysis

     There are three issues in dispute. First, whether the memory portions are necessarily distinct.

 They are, but the distinction is not necessarily physical. Second, whether the light accumulation

 buffer portion necessarily is for storing the light image data for cumulative light falling on each

 illuminated region. As explained in the above section on “light accumulation buffer,” the claims

 do not require storing data for each illuminated region. Third, whether the “frame buffer portion”

 necessarily is for storing “RGB data of the final rendered 2D image of the scene.” It is not.

     To begin, the Court notes that the EA Construction provided that “the patents expressly teach

 that a single data structure may serve more than one function. The Court discerns no contrary

 teaching that would require the frame buffer and light accumulation buffer be different data

 structures, logically or physically.” EA Construction, 2016 WL 5415429, at *15. The PTAB

 reached a similar conclusion: “After consideration of Patent Owner’s contentions and evidence,

 without further clarification, we are not persuaded that adding the requirement that the

 accumulation buffer be ‘a region…separate and distinct’ is consistent with the plain and ordinary

 meaning of the term.” ’822 Patent IPR Institution, slip op. at 14. Notably, the PTAB identified a

 distinction between “light accumulation buffer” and “light accumulation buffer portion and a

 frame buffer portion” as used in the claims:

        We further note that claim 11 recites “said memory further including a light
        accumulation buffer portion and a frame buffer portion.” To the extent that Patent

                                                 41
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 42 of 52 PageID #: 2752




         Owner contends that “a region…separate and distinct” must be more separate and
         distinct than a light accumulation portion and a frame portion, on this record, Patent
         Owner’s contention is not consistent with the above-referenced recitation in claim
         11. Claims 1 and 39 are broader because they do not recite “frame buffer” or “frame
         buffer portion.”

 Id. 15 The Court here similarly sees a distinction between “light accumulation buffer” as used in,

 e.g., Claim 1 of the ’488 Patent, which was before the EA Court, and “light accumulation buffer

 portion” as used in Claim 11 of the ’488 Patent, which is currently before the Court.

      The two portions of the memory recited in Claim 11, namely, the “light accumulation buffer

 portion” and the “frame buffer portion,” are distinct portions of memory. Claim 11 provides:

 “memory further including a light accumulation buffer portion and a frame buffer portion.” ’488

 Patent col.13 ll.22–24. The simple fact that these two portions are separately listed in the claims

 suggests that they are distinct structures. See Becton, Dickinson & Co. v. Tyco Healthcare Grp.,

 LP, 616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists elements separately, the clear

 implication of the claim language is that those elements are distinct components of the patented

 invention.” (quotation and modification marks omitted)). While the Court here agrees with the EA

 Court and the PTAB that the description of the invention does not mandate that the “light

 accumulation buffer” is inherently a distinct structure in itself, nothing in the Asserted Patents

 suggests reading “memory further including a light accumulation buffer portion and a frame buffer

 portion” other than according to the clear implication that the memory portions are distinct.

      The memory portions are not necessarily physically distinct regions. To begin, it is not clear

 how Defendants are using “region” in their proposed construction and the term does not appear in

 the Asserted Patents. Plaintiffs’ argument that Defendants’ construction may require separate

 memory devices contrary to the patents’ disclosure of a single memory device (Dkt. No. 107 at


 15
   The “light accumulation buffer portion” and “frame buffer portion” limitations appear in Claim
 11 of the ’822 Patent in addition to Claim 11 of the ’488 Patent, which is before the Court here.
                                                  42
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 43 of 52 PageID #: 2753




 40–41) suggests that changing “portion” to “region” may not resolve the dispute but rather just

 shift the dispute. Further, the Asserted Patents specifically describe that data structures may be

 logical. See, e.g., ’822 Patent col.6 ll.61–63 (“the various rendered data in FIG. 3 is illustrated as

 being logically stored in a plurality of 2D matrices or data bases 50”). Indeed, Defendants cite the

 Figure 3 data embodiments as evidence that the accumulation buffer portion and frame buffer

 portions are distinct. (See, e.g., Dkt. No. 99 at 46–47.) Ultimately, the patents do not exclude from

 the scope of “light accumulation buffer portion” or “frame buffer portion” buffers that are

 functionally distinct from each other but do not occupy distinct regions in the same physical

 memory device.

     Finally, the claim sets forth what the “frame buffer portion” includes: “combining at least a

 portion of said light accumulation buffer with said observer data, and storing resulting image data

 in said frame buffer.” ’488 Patent col.13 ll.33–35. Here, the Court understands “said frame buffer”

 to refer to the “frame buffer portion” of memory recited earlier in the claim. Thus, the frame buffer

 portion expressly includes the image data that results from combining a portion of the light

 accumulation buffer with the observer data. The Court is not persuaded by Defendants’ argument

 that a “frame buffer” inherently includes the data depicted in the Figure 3 embodiment, namely,

 “RGB data of the final rendered 2D image of scene 10.” (See Dkt. No. 99 at 51 (quoting ’822

 Patent col.7 ll.56–58)). Specifically, the Figure 3 data structures are expressly exemplary rather

 than definitional. ’822 Patent col.6 ll.58–61 (“FIG. 3 is a block diagram depicting exemplary

 arrangements of modeling data as used to render lighting and shadows, in accordance with certain

 embodiments of the present invention.”). The claim expressly recites “outputting at least a portion

 of said image data in said frame buffer to said display screen,” but based on the evidence of record




                                                  43
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 44 of 52 PageID #: 2754




 the Court does not understand that this requires RGB data of the final rendered 2D image of the

 scene, as Defendants contend.

        Accordingly, the Court construes these terms as follows:

                •   “light accumulation buffer portion” means “portion of the memory that (1) is

                    physically or logically distinct from the frame buffer portion and (2) is for storing

                    the light image data for cumulative light falling on a region in the observer image

                    corresponding to the modeled point”; and

                •   “frame buffer portion” means “portion of the memory that (1) is physically or

                    logically distinct from the frame buffer portion and (2) is for storing the resulting

                    data from combining at least a portion of the light accumulation buffer with the

                    observer data.”

           H.       “at least one processor coupled to said memory and said output and
                    operatively configured to”

           Disputed Term                    Plaintiffs’ Proposed              Microsoft’s Proposed
                                                Construction                     Construction 16
  “at least one processor              at least one processor coupled    at least one processor coupled
  coupled to said memory and           to said memory and said           to said memory and said
  said output and operatively          output that is configured to      output and programmed with
  configured to”                       operate in accordance with at     executable instructions that
                                       least one computer                instruct the processor to
  •     ’488 Patent Claim 11           application having computer
                                       instructions therein


        The Parties’ Positions

        Plaintiffs submit: The ’488 Patent explains what it means for a processor to be “operatively

 configured to” perform functions; namely, the processor “is configured to operate in accordance

 with a least one computer application having computer instructions thereon” (quoting ’488



 16
      This term applies only to the Microsoft Case. (Dkt. No. 109-1 at 4 n.1.)
                                                      44
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 45 of 52 PageID #: 2755




 Patent 17 col.5 ll.56–59). The processor of Claim 11 receives from a computer application the data

 and computer instructions to carry out the recited functions. Thus, “a POSITA would understand

 Claim 11 to describe a processor that operates in conjunction with a computer application that

 provides data, and that this processor, carries out the instructions from the computer application,

 serving as an intermediary between the computer application and the graphics system or

 arrangement.” (Dkt. No. 101 at 35–40.)

      In addition to the claims themselves, Plaintiffs cite the following intrinsic evidence to support

 their position: ’488 Patent fig.4, col.3 l.22, col.4 ll.41–56, col.5 ll.56–59, col.8 ll.40–42; Foley at

 17–22 (Plaintiffs’ Ex. D, Dkt. No. 101-4).

      Defendants submit: Claim 11 requires a processor that is actually programmed with

 executable instructions that instruct the processor to perform the claimed functions. As described

 in the Asserted Patents, a processor is configured to operate when it has been programmed with an

 application. This is the plain meaning of “configured to,” which denotes that the system is already

 in the state to perform the functions. This is more than mere capability to be configured to perform

 the functions. (Dkt. No. 99 at 52–55.)

      In addition to the claims themselves, Defendants cite the following intrinsic evidence to

 support their position: ’822 Patent figs.1, 4, col.5 ll.19–22, col.5 ll.54–57, col.9 ll.28–44.

      Plaintiffs respond: The Asserted Patents explain that a processor is operatively configured to

 perform the functions when it operates in accordance with an application having the instructions

 to instruct the processor to perform the functions. This does not require that the processor be




 17
   Plaintiffs ostensibly cite the ’822 Patent but provide pin cites for material that correspond to the
 ’488 Patent. Accordingly, the Court understands that while the Asserted Patents share the same
 disclosure, Plaintiffs actually meant to cite the ’488 Patent in this section.
                                                   45
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 46 of 52 PageID #: 2756




 preprogrammed with executable instructions for performing the functions. (Dkt. No. 107 at 45–

 48.)

        Plaintiffs cite further intrinsic evidence to support their position: ’822 Patent col.4 ll.39–40,

 col.4 ll.50–65, col.5 ll.54–57; Foley at 866–67 (Plaintiffs’ Ex. J, Dkt. No. 107-6).

        Defendants respond: A processor that must have a software loaded onto it in order to perform

 the recited functions is configurable to perform the functions, but is not operatively configured to

 perform the functions. (Dkt. No. 106 at 36–40.)

        Analysis

        The issue in dispute is whether the processor that is “operatively configured to” perform the

 recited functions in Claim 11 is programmed with instructions to perform the functions. The Court

 understands that the processor is programmed or otherwise equipped with hardware or software to

 perform the recited functions.

        The phrase “operatively configured to [perform functions]” denotes more than the mere

 capability to be configured that Plaintiffs suggest. It denotes that the processor is actually

 configured to perform the functions rather than merely configured to receive instructions that

 would in turn configure the processor to perform the functions. A processor embodiment is

 described in the Asserted Patents: “Computer system 40 includes at least one processor 42 that is

 configured to operate in accordance with at least one computer application 44 having computer

 instructions therein.” ’822 Patent col.5                      ’822 Patent Figure 1
 ll.54–57. The computer system is

 depicted     in,   and   described    with

 reference to, Figure 1 (produced and

 annotated here). The application (44,



                                                    46
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 47 of 52 PageID #: 2757




 purple) is depicted on or as part of the processor (42, green). This suggests that the processor is

 “configured to operate in accordance with” the application by reason of the application being

 installed or loaded on the processor and controlling the processor to perform the functions.

 Notably, the application (44) is not depicted on some second processor communicating with the

 processor (42) to provide instructions and data to cause the processor (42) to perform the functions,

 as Plaintiffs appear to suggest. Further, the Claim language at issue is “at least one processor

 coupled to said memory and said output and operatively configured to [perform functions].” There

 is no “application” mentioned in the claim that somehow provides instructions that would then

 configure the processor to perform the functions.

     The plain meaning of the “operatively configured to …” claim language is that the processor

 is structured (configured) to produce the intended effect in operation, without the need for further

 structuring. See Innova/Pure Water, Inc. v. Safari Water Filtration Sys., 381 F.3d 1111, 1118 (Fed.

 Cir. 2004) (stating the ordinary and customary meaning of “operatively connected [components]”

 “requires the . . . linking together of the [components] to produce the intended or proper effect …

 i.e., the designated functions”); Aspex Eyewear, Inc. v. Marchon Eyewear, Inc., 672 F.3d 1335,

 1349 (Fed. Cir. 2012) (noting “configured to” claim language is distinct form “capable of” or

 “suitable for,” and that “members … configured to accomplish [a] specified objective” requires

 more than “simply that they can be made to serve that purpose”). The Court agrees with Defendants

 that this limitation is similar to the “memory for [performing a function]” limitation in Typhoon

 Touch Techs. v. Dell, Inc., 659 F.3d 1376 (Fed. Cir. 2011) and the “central processing unit (CPU)

 capable of [performing functions]” limitation in Nazomi Communs., Inc. v. Nokia Corp., 739 F.3d

 1339 (Fed. Cir. 2014). In Typhoon Touch, the “memory for …” limitation required “that the

 memory is actually programmed or configured to” perform the function as distinct from memory



                                                  47
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 48 of 52 PageID #: 2758




 in a state in which it “might later be modified to perform that function.” 659 F.3d at 1380–81. In

 Nazomi, the “(CPU) capable of …” limitation required a CPU comprising a “combination of

 hardware and software capable of practicing” the functions as distinct from a CPU in a state in

 which it was “programmable” to perform the functions or in which “it could be combined with

 software” to perform the functions. 739 F.3d at 1344–45. See also, Sipco, LLC v. Abb, Inc., No.

 6:11-CV-0048-LED-JDL, 2012 WL 3112302, at *11 (E.D. Tex. July 30, 2012) (noting that

 construing “configured to” perform a function as “may be configured [to]” perform a function

 “would eliminate any meaningful limits to the claims”).

      Ultimately, the plain meaning of the “operatively configured to” claim language is that the

 processor is structurally in a state to actually perform the recited functions as opposed to being in

 a state from which it may receive instructions which in turn configure the processor to perform the

 functions. As set forth in the Asserted Patents, the “improved methods and arrangements of the

 present invention can be implemented in hardware and/or software.” ’822 Patent col.4 ll.39–40;

 see also, id. at col.9 ll.28–30 (“the following exemplary pseudocode can be implemented in either

 hardware o[r] software”). Thus, the processor is “operatively configured to” perform the functions

 when it includes the hardware or software that places it in a state to actually perform the functions.

      Accordingly, the Court construes this term as follows:

            •   “at least one processor coupled to said memory and said output and operatively

                configured to” means “at least one processor coupled to said memory and said

                output and actually programmed or equipped with hardware or software to.”

 V.     CONCLUSION

      The Court adopts the constructions set forth above, as summarized in the following table. The

 parties are ORDERED that they may not refer, directly or indirectly, to each other’s claim-



                                                  48
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 49 of 52 PageID #: 2759




 construction positions in the presence of the jury. Likewise, the parties are ORDERED to refrain

 from mentioning any portion of this opinion, other than the actual definitions adopted by the Court,

 in the presence of the jury. Any reference to claim-construction proceedings is limited to informing

 the jury of the definitions adopted by the Court.

     Within thirty (30) days of the issuance of this Memorandum Opinion and Order, the parties

 are hereby ORDERED, in good faith, to mediate this case with the designated mediator in this

 case. As a part of such mediation, each party shall appear by counsel (with lead and local counsel

 present and participating) and by at least one corporate officer possessing sufficient authority and

 control to unilaterally make binding decisions for the corporation adequate to address any good

 faith offer or counteroffer of settlement that might arise during such mediation. Failure to do so

 shall be deemed by the Court as a failure to mediate in good faith and may subject that party to

 such sanctions as the Court deems appropriate.

    Group                      Term                                   Construction
               “A shadow rendering method for use in      the preamble is not limiting
               a computer system”

               •   ’822 Patent Claim 1
               “A shadow rendering method”                the preamble is not limiting
      A        •   ’488 Patent Claim 1
               “An arrangement configured to render       the preamble is not limiting
               shadows in a simulated
               multidimensional scene”

               •   ’488 Patent Claim 11
               “determine if a modeled point within       determine if a point on a modeled
               said scene is illuminated by said light    object within said scene is illuminated
               source”                                    by said light source
      B
               •   ’822 Patent Claim 1
               •   ’488 Patent Claims 1, 11, 27



                                                  49
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 50 of 52 PageID #: 2760




   Group                      Term                                   Construction
            “providing lighting data associated         plain and ordinary meaning, subject to
            with a plurality of simulated light         construction of “light image data”
            sources arranged to illuminate said
            scene, said lighting data including light
     C      image data”

            •   ’822 Patent Claim 1
            •   ’488 Patent Claims 1, 11, 27
            “light image data”                          for each of the plurality of light
                                                        sources, 2D data representing the light
            •   ’822 Patent Claim 1                     emitted by the light source to
     D
            •   ’488 Patent Claims 1, 11, 27            illuminate the scene as viewed from the
                                                        light source’s perspective

            “storing at least a portion of said light   plain and ordinary meaning
            image data associated with said point
            and said light source”

            •   ’822 Patent Claim 1
     E      •   ’488 Patent Claims 1, 11, 27
            “at least a portion of”                     plain and ordinary meaning

            •   ’822 Patent Claim 1
            •   ’488 Patent Claims 1, 11, 27
            “light accumulation buffer”                 memory for storing the light image data
                                                        for cumulative light falling on a region
     F      •   ’822 Patent Claim 1                     in the observer image corresponding to
            •   ’488 Patent Claims 1, 27                the modeled point

            “light accumulation buffer portion”         portion of the memory that (1) is
                                                        physically or logically distinct from the
            •   ’488 Patent Claim 11                    frame buffer portion and (2) is for
                                                        storing the light image data for
     G
                                                        cumulative light falling on a region in
                                                        the observer image corresponding to
                                                        the modeled point




                                                50
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 51 of 52 PageID #: 2761




   Group                     Term                                    Construction
             “frame buffer portion”                    portion of the memory that (1) is
                                                       physically or logically distinct from the
             •   ’488 Patent Claim 11                  frame buffer portion and (2) is for
                                                       storing the resulting data from
                                                       combining at least a portion of the light
                                                       accumulation buffer with the observer
                                                       data

             “at least one processor coupled to said   at least one processor coupled to said
             memory and said output and                memory and said output and actually
     H       operatively configured to”                programmed or equipped with hardware
                                                       or software to
             •   ’488 Patent Claim 11
             “providing”                               making available

             •   ’822 Patent Claim 1
             •   ’488 Patent Claims 1, 27
             “observer data of a simulated multi-
             dimensional scene”
                                                       data representing at least the color of
             •   ’822 Patent Claim 1
                                                       objects in a simulated multi-
             •   ’488 Patent Claims 1, 27
                                                       dimensional scene as viewed from an
             “observer data associated with a          observer’s perspective
             simulated multi-dimensional scene”

             •   ’488 Patent Claim 11
  AGREED “a modeled point within said scene”           a point on a modeled object within said
                                                       scene
             •   ’822 Patent Claims 1, 6
             •   ’488 Patent Claims 1, 11, 27
             order of the comparing, storing, and      the comparing and storing steps are
             combining steps                           completed before beginning the
                                                       combining step
             •   ’822 Patent Claim 1
             •   ’488 Patent Claims 1, 11, 27
             “displaying resulting image data to a     displaying the image data resulting
             computer screen”                          from combining at least a portion of the
                                                       light accumulation buffer with the
             •   ’822 Patent Claim 1                   observer data on a computer screen




                                                51
Case 2:18-cv-00144-JRG Document 128 Filed 09/06/19 Page 52 of 52 PageID #: 2762




   Group                       Term                                     Construction
              “outputting resulting image data”           outputting for presentation to a user the
                                                          image data resulting from combining at
              •   ’488 Patent Claims 1, 27                least a portion of the light accumulation
                                                          buffer with the observer data

              “combining at least a portion of said       combining at least a portion of the data
              light accumulation buffer with said         in the light accumulation buffer with
              observer data”                              said observer data

              •   ’822 Patent Claim 1                     •   subject to the above constructions
              •   ’488 Patent Claims 1, 11, 27                of “at least a portion of,” “light
                                                              accumulation buffer,” and
                                                              “observer data …”
    .         “A computer-readable medium                 the preamble is limiting
              carrying at least one set of computer
              instructions configured to cause at least
              one processor to operatively render
              simulated shadows in a
              multidimensional simulated scene”

              •   ’488 Patent Claim 27




        So ORDERED and SIGNED this 6th day of September, 2019.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE




                                                 52
